Opinion issued June
14, 2012.
 

 
 
 
 
 
 
In
The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-12-00201-CR
____________
 




WILLIAM BARRON MOORE, II, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 230th
District Court
Harris County, Texas
Trial Court Cause No. 1311402
 
 

MEMORANDUM
OPINION




          Appellant,
William Barron Moore, II, pleaded guilty to the felony offense of unlawful
access to stored communications[1]
and pleaded true to the allegations in two state-jail felony enhancement
paragraphs.[2]  The trial court found appellant guilty, found
the enhancements true, and, in accordance with the terms of appellant’s plea
agreement with the State, sentenced appellant to confinement for seven years in
the Institutional Division of the Texas Department of Criminal Justice.  Appellant has filed a pro se notice of appeal. We dismiss the appeal.
In a plea-bargained case, a defendant
may only appeal those matters that were raised by written motion filed and
ruled on before trial or after getting the trial court’s permission to appeal. Tex. R. App. P. 25.2(a)(2).  An appeal must be dismissed if a certification
showing that the defendant has the right of appeal has not been made part of
the record. Tex. R. App. P. 25.2(d).
Here, the trial court’s certification
is included in the record on appeal. See id.  The trial court’s certification
states that this is a plea-bargained case and that the appellant has no right
of appeal.  See Tex. R. App. P.
25.2(a)(2).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex.Crim.App. 2005).  Because appellant
has no right of appeal, we must dismiss this appeal.  See Chavez
v. State, 183 S.W.3d 675, 680 (Tex.Crim.App.2006) (“A court of appeals,
while having jurisdiction to ascertain whether an appellant who plea-bargained
is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal
without further action, regardless of the basis for the appeal.”).
Accordingly, we dismiss the appeal
for want of jurisdiction.  We dismiss all
pending motions as moot.
PER CURIAM
Panel consists of Justices Bland, Massengale, and Brown.
 
Do not publish. 
Tex. R. App. P. 47.2(b). 
 




[1]               See Tex. Penal Code Ann. § 16.04(b)(1), (d) (West 2011).
 


[2]           See Act of May 29, 1995, 74th Leg., R.S., ch. 318, § 1,
1995 Tex. Gen. Laws 2734, 2734-35, amended
by Act of May 25, 2011, 82nd Leg., R.S., ch. 834, § 5, 2011 Tex. Gen. Laws
2104, 2104-05 (current version at Tex.
Penal Code Ann. § 12.425(a)
(West Supp. 2011)).